

114 HRES 865 IH: Commemorating the 60th anniversary of the Hungarian Revolution and Freedom Fight of 1956 and celebrating the deep friendship between Hungary and the United States.
U.S. House of Representatives
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 865IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2016Mr. Ross (for himself, Mr. Harris, Ms. Kaptur, and Mr. Russell) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating the 60th anniversary of the Hungarian Revolution and Freedom Fight of 1956 and
			 celebrating the deep friendship between Hungary and the United States.
	
 Whereas, on October 23, 1956, the people of Hungary rose up against Communist tyranny and Soviet occupation to defend their freedom and sovereignty;
 Whereas the United States gave moral support and encouragement to the people of Hungary in their struggle for freedom;
 Whereas, on October 23, 1956, Hungarian students organized a solidarity demonstration with the people of Poland and presented a 16-point list of demands, the first of which called for an end to Soviet occupation, thus beginning the first mass scale popular uprising against Communism behind the Iron Curtain;
 Whereas, on October 24, 1956, Soviet troops attacked the freedom fighters beginning an intense armed struggle that lasted for several months between the freedom fighters and the largest army in the world;
 Whereas for the first time under Soviet occupation anywhere, the Hungarian protesters demolished the hated Stalin statue shattering any remaining illusions about Communism globally;
 Whereas, on October 27, 1956, Imre Nagy formed a new government accepting the demands of the revolutionaries and the Hungarian Freedom Fighters halted the attacks of the Soviets, paving the way for Hungary to declare its independence from the Soviet bloc and reintroduce democratic multiparty pluralism;
 Whereas in reaction to the Hungarian Revolution and Freedom Fight President Eisenhower stated on October 31, 1956, that all the world has been watching dramatic events in Hungary where this brave people, as so often in the past, have offered their very lives for independence from foreign masters. Today, it appears, a new Hungary is rising from this struggle, a Hungary which we hope from our hearts will know full and free nationhood;
 Whereas, on November 4, 1956, the Soviet Union's invasion of Hungary began anew with overwhelming force, brutally suppressing the democratic uprising and toppling the legitimate government;
 Whereas the events poignantly showed the truth that Communist power can only be maintained through brute oppression and violence;
 Whereas 400 people were executed in the ensuing reprisals and over 21,000 were imprisoned; Whereas President Eisenhower called the acts a brutal Soviet repression of the people of Hungary;
 Whereas the United States Embassy sheltered Cardinal József Mindszenty, head of the Roman Catholic Church in Hungary and an uncompromised moral leader of resistance to Communism for 30 years;
 Whereas the United States, recognizing that several thousand freedom fighters were imprisoned and tortured following the Revolution, pursued a concerted and determined policy effort over many years to demand the release of these freedom fighters from imprisonment, thanks to which effort many thousand freedom fighters were ultimately released and could regain their freedom;
 Whereas tens of thousands of Hungarians fleeing persecution found a new home in the United States strengthening existing and creating new bonds between the people of Hungary and the United States based on the strongest and most noble value of humankind, that of love of freedom;
 Whereas the brutality of the oppression could temporarily halt the advance of freedom, but the Hungarian freedom fighters won the admiration of the world; and
 Whereas after 1956, Communism became morally untenable and the Hungarian revolution inspired the 1968 Czechoslovak Spring of Freedom and the 1980 Polish march for freedom, thus started the dismantling and the eventual defeat of Communist tyranny worldwide: Now, therefore, be it
	
 That the House of Representatives— (1)celebrates the 60th anniversary of the Hungarian Revolution and Freedom Fight of 1956 and values the opportunity to remember the historic events with many of the Hungarian heroes of the time still with us today;
 (2)honors the determination, courage, and sacrifice of the people of Hungary, who rose up to fight for what they believed in, advancing the cause of freedom in Hungary, Central Europe, and beyond;
 (3)underlines the strong bonds between Hungary and the United Stated based on our most elevating and common values, love of freedom, and an unquenchable thirst for liberty;
 (4)recognizes the importance of the alliance between the United States and Hungary in— (A)common security and defense;
 (B)an enduring shared commitment toward our shared values; and (C)promoting peace and shared prosperity;
 (5)expresses appreciation for the commitment of the people of Hungary to democratic ideals and a Europe whole and free; and
 (6)reaffirms the deep and historical friendship between the people of Hungary and the United States based on the most powerful and most noble value of humankind, the love of freedom.
			